On December 8, 2006, this court suspended the respondent, Daniel Heath Lampson, from the practice of law in Kansas for an indefinite period of time. See In re Lampson, 282 Kan. 700, 147 P.3d 143 (2006). Before reinstatement, the respondent was required to pay the costs of the disciplinary action, comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379), and comply with Supreme Court Rule 219 (2011 Kan. Ct. R. Annot. 380).
On February 1, 2012, the respondent filed a petition with dris court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. On July 12, 2012, a hearing was held before a hearing panel of the Kansas Board for Discipline of Attorneys to consider the respondent’s request for reinstatement.
On August 7, 2012, the panel filed its report setting out the circumstances leading to respondent’s suspension, a summary of die evidence presented, and its findings and recommendations. The panel unanimously recommended that respondent’s petition for reinstatement to the practice of law in Kansas be granted.
The court, after carefully considering the record, accepts the findings and recommendations of the panel that the respondent be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. When the respondent has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Con*277tinuing Legal Education Commission, the Clerk is directed to enter respondent’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order of reinstatement for Daniel Heath Lampson shall be published in the Kansas Reports and that the costs of the reinstatement proceedings are assessed to tire respondent.
Dated this 27th day of August, 2012.